Per Curiam.

The sole question raised by petitioner in this action is whether the denial of his motion for an order to have the jury view the area where the crime occurred invalidated his conviction.
It is petitioner’s contention that by such refusal the trial judge deprived him of his constitutional right to call witnesses.
The determination as to whether the jury should view the premises where the crime occurred lies within the sound discretion of the trial court. Section 2945.16, Revised Code, and 23 Corpus Juris Secundum 989, Criminal Law, Section 986. Any claimed abuse of such discretion must be raised by the statutory post-conviction remedy of appeal, and such error is not cognizable in habeas corpus. Spence v. Sacks, Warden, 173 Ohio St. 419, and Walker v. Maxwell, Warden, 1 Ohio St. 2d 136.

Petitioner remanded to custody.

Taet, C. J., ZimmermaN, Matthias, O’Neill, Herbert, Schheider and Browh, JJ., concur.